Citation Nr: 0501334	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, 
including heart palpitations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to July 
1997.  

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran appealed the issues of service connection for 
panic disorder, a heart disorder, and muscle tension 
headaches.  Subsequently, the RO granted service connection 
for panic disorder in a November 2002 rating decision.  That 
has resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  

The veteran submitted a written statement in February 2003 
withdrawing the claim for service connection for muscle 
tension headaches.  38 C.F.R. § 20.204 (2004) provides that a 
substantive appeal may only be withdrawn in writing by the 
veteran or his representative.  For that reason the only 
issue currently in appellate status is service connection for 
a heart disorder.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for service connection for a heart disorder in January 
2004.  The actions ordered by the Board have been completed 
and the claim has been returned for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDING OF FACT

The claims folder does not contain a current diagnosis of a 
heart disorder.  




CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated in active 
military service and the service incurrence of a heart 
disorder may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

VCAA notice was provided to the veteran in April 2002, again 
in the November 2002 supplemental statement of the case, and 
in January 2003 the veteran acknowledged he was informed of 
the VCAA and had no further evidence to submit.  In January 
2004 the Board remanded the veteran's claim for notification 
of the veteran as required in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In September 2004 the RO issued a 
supplemental statement of the case to the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Factual Background and Analysis.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board has thoroughly reviewed the claims folder and found 
no diagnosis of any current heart disorder.  The veteran was 
afforded a VA examination in April 1999.  It included a 
review of the veteran's history, examination of the veteran, 
administration of an electrocardiogram evaluation with a 
stress test and chest X-rays.  No diagnosis of any heart 
disorder was recorded.  All tests were noted to be normal.  

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection for a heart disorder is not 
warranted in the absence of a current diagnosis.  



ORDER

Service connection for a heart disorder, including 
palpitations, is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


